CYNTHIA HOLCOMB HALL, Circuit Judge,
dissenting:
I agree with the majority that 18 U.S.C. § 247 is facially constitutional. I do not agree with its conclusion that the statute is unconstitutional as applied to Ballinger. The facts to which Ballinger stipulated provide not one but two bases for finding that he committed acts which Congress may prohibit: 1) the effects of his crimes on interstate commerce, and 2) his travel across state lines in order to commit them. While the majority simply ignores the second of these bases, Ballinger’s use of the channels of interstate commerce in order to burn churches in Georgia unambiguously places him within Congress’ power of sanction.
Moreover, even were this not so, I would still reject Ballinger’s “as applied” challenge because his acts of arson did substantially affect interstate commerce. To find to the contrary, the majority ignores the extent to which the churches provide services to out-of-state members and guests, adopting a cramped notion of church commerce at odds with both Supreme Court precedent and this circuit’s own holding in United States v. Odom, 252 F.3d 1289 (11th Cir.2001).

I. Ballinger’s Use of the Channels of Commerce

Because the majority relegates all discussion of Ballinger’s interstate travel to a single sentence appended to the end of its fact recitation and an associated footnote, I begin with a full accounting of the relevant facts to which he stipulated.
Ballinger, a resident of Indiana, was a practicing “Luciferian,” who expressed hostility toward organized Christianity and described his burning of churches as his “work” and “business.” At some point prior to the crimes before the Court, Bal-linger became aware of a call placed by the FBI to his parents’ home. Partly out of concern about that call, he and his girlfriend packed his Indiana-registered van and drove to Georgia. Along the way, Ballinger used the interstate highway sys*1277tem, purchased gasoline and other goods, and stayed in various hotels. He also deliberately set fire to three churches, one each in Indiana, Kentucky, and Tennessee.
Ballinger then arrived in Georgia, upon which he immediately began his arson spree in that state. Within hours of checking into a hotel in Dalton on December 22, 1998, Ballinger committed the first of the church arsons for which he was indicted. He first used his Indiana VISA card to purchase a large plastic gas can from a local K-Mart. He then waited until after midnight in order to reduce the danger of being seen, and drove to the Amazing Grace Baptist Church. Using a tool brought with him from Indiana, Bal-linger broke one of the church’s windows and then poured gasoline from his van into the opening and ignited it with a cigarette lighter. Afterwards, Ballinger drove back to the hotel where he spent the night.
The next night, Ballinger committed another church arson in a similar manner, and on the third night, he did so again, this time in Walton County. At that point, the Christmas holiday had arrived, and he waited for it to pass before burning the fourth and fifth churches on New Years Eve. Ballinger then stayed in Athens for several days before taking the return trip home to Indiana. Along the way, he set fire to three more churches in Kentucky.
These facts are sufficient to subject Ballinger to Congress’ commerce clause authority independent of any connection between the churches he burned and interstate commerce. It is well established that Congress may forbid or punish the use of channels of interstate commerce “to promote immorality, dishonesty, or the spread of any evil or harm to the people of other states from the state of origin.” Brooks v. United States, 267 U.S. 432, 436, 45 S.Ct. 345, 69 L.Ed. 699, (1925); see also Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241, 256, 85 S.Ct. 348, 13 L.Ed.2d 258 (1964); North American Co. v. SEC, 327 U.S. 686, 705, 66 S.Ct. 785, 90 L.Ed. 945 (1946) (“Congress may impose relevant conditions and requirements on those who use the channels of interstate commerce in order that those channels will not become the means of promoting or spreading evil, whether of a physical, moral or economic nature.”); Caminetti v. United States, 242 U.S. 470, 491, 37 S.Ct. 192, 61 L.Ed. 442 (1917) (“[T]he authority of Congress to keep the channels of interstate commerce free from immoral and injurious uses has been frequently sustained, and is no longer open to question.”). In early Supreme Court cases applying this proposition, the facts and statutes at issue involved one person causing another person or thing to be transported across state lines for harmful purposes. See e.g., Brooks, 267 U.S. at 436, 45 S.Ct. 345 (transportation of stolen automobiles across state lines); Caminetti, 242 U.S. at 482-483, 37 S.Ct. 192 (transporting women across state lines for the purpose of concubinage); Hoke v. United States, 227 U.S. 308, 317, 33 S.Ct. 281, 57 L.Ed. 523 (1913) (inducing a woman to travel in interstate commerce for the purpose of prostitution); Champion v. Ames, 188 U.S. 321, 323, 23 S.Ct. 321, 47 L.Ed. 492 (1903) (transportation of lottery tickets across state lines); see also United States v. Orito, 413 U.S. 139, 143, 93 S.Ct. 2674, 37 L.Ed.2d 513 (1973) (interstate transportation of obscene materials for private use). However, the principle also applies to transportation of oneself across state lines for the purpose of committing a harmful or immoral act, since it is no less commerce to cause oneself to be transported over state lines in order to interact with those from other states than to cause another to be so transported. See e.g., Hoke, 227 U.S. at 320, 33 S.Ct. 281 (“Commerce among the states, we *1278have said, consists of intercourse and traffic between their citizens, and includes the transportation of persons and property.”). Thus, in United States v. Morrison, the Supreme Court noted that Courts of Appeals have uniformly upheld Section 40221(a) of the Violence Against Women’s Act, codified 18 U.S.C. § 2261(a)(1), which punishes interstate travel with the intent to injure, harass, or intimidate a spouse. 529 U.S. 598, 613 fn. 5, 120 S.Ct. 1740, 146 L.Ed.2d 658 (2000) (citing United States v. Lankford, 196 F.3d 563, 571 (1999) for a survey of jurisdictions). In short, Congress may prohibit travel across state lines undertaken in order to commit immoral acts.
It is precisely such regulation that is at issue in this case. Ballinger’s actions placed him squarely within the bounds of Congress’ power to regulate because he used interstate commerce as an agency to promote criminal acts of arson. In addition to the obvious fact that it was necessary for him to travel across state lines in order to commit arson in Georgia (as well as Tennessee and Kentucky), the immediacy with which he set out to destroy churches once he arrived and the absence of any indication that he had other business in Georgia demonstrate that he used the channels of interstate commerce for the purpose of committing arson. That he additionally may have been attempting to evade the FBI or conceal his connection to a pattern of offenses is of no import, as we recognize that the use of interstate travel to conceal the trail of crime and avoid capture is itself a “gross misuse of interstate commerce.” Brooks, 267 U.S. at 439, 45 S.Ct. 345.
Indeed, all of this is so plain that Bal-linger does not challenge the proposition that his actions can be punished as a misuse of the channels of commerce under the Constitution. Rather, he contends that Section 247 does not cover such actions. This claim can be disposed of quickly. The jurisdictional “hook” contained is Section 247(b) states that the statute’s substantive provisions apply when “the offense is in or affects interstate or foreign commerce.” 18 U.S.C. § 247(b). The Supreme Court has repeatedly held that such “in or affects” language indicates Congress’ intent to invoke its full authority under the Commerce Clause. See e.g., Jones v. United States, 529 U.S. 848, 854, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000); Scarborough v. United States, 431 U.S. 563, 571, 97 S.Ct. 1963, 52 L.Ed.2d 582 (1977); United States v. American Bldg. Maint. Indust., 422 U.S. 271, 280, 95 S.Ct. 2150, 45 L.Ed.2d 177 (1975). In this instance, it signals the intent to include travel for the purpose of committing arson.
Ballinger nevertheless argues that he is not covered because the text of Section 247(b) states that it is the offense that must be “in” or “affect” interstate commerce; a fact which he reads to signify that the statute’s prohibition on arson extends to use of the channels of interstate commerce only to the extent that the ignition of a match or other flammable object and its use to damage or destroy religious real property occurs while “in” commerce. In addition to the fact that such a nonsensical reading would make a mockery of Congress’ intent in passing the statute, any ambiguity created by use of the term “offense” in combination with the term of art “in or affects” is immediately clarified by the legislative history.
In the face of a what was perceived as national epidemic of attacks on churches, Congress unanimously passed the Church Arson Prevention Act of 1996 in order to broaden the scope of the old arson law, which had required that “in committing the offense, the defendant travels in interstate or foreign commerce, or uses a facili*1279ty or instrumentality of interstate or foreign commerce in interstate or foreign commerce.” Pub.L. No. 100-346, § 1, 102 Stat. 644 (1988). The House Report accompanying the amended language explained that the new version:
broadens the jurisdictional scope of the statute by applying criminal penalties if the offense “is in or affects interstate or foreign commerce.” This formulation grants Federal jurisdiction, and thus extends the Attorney General’s ability to prosecute cases, as to any conduct which falls within the interstate commerce clause of the Constitution.
Under this new formulation of the interstate commerce requirement, the Committee intends that where in committing, planning, or preparing to commit the offense, the defendant either travels in interstate or foreign commerce, or uses the mail or any facility or instrumentality of interstate or foreign commerce, the statute will be satisfied.
1996 U.S.C.C.A.N. 1082, 1087-88 (emphasis added). The corresponding Senate Report, while terse, also emphasizes the breadth of Congress’ intent. See 142 Cong. Rec. S7908-4 (“[I]t is the intent of Congress to exercise the fullest reach of the Federal Commerce Power.”) As these statements show, Congress was using a notion of “offense” broader than the actus reus necessary to establish that a defendant has gone far enough in carrying out a criminal plan to be generally sanctionable under doctrines of criminal law. Rather, offense “in” is most reasonably interpreted as specifying the intent to apply the substantive provisions of Section 247 in part to cases in which the offender has undertaken an interstate trip or otherwise entered into interstate commerce in order to destroy churches and as a necessary part of a plan to do so.
In sum, Section 247 invokes the entirety of Congress’ Commerce Clause authority to prohibit acts of church arson in connection with interstate or foreign commerce. This authority includes the power to regulate use of the channels of interstate commerce for the purpose of committing such arson. As Ballinger has used the interstate highway system for precisely this purpose, the statute is constitutional as applied to him.

II. Church Connections to Interstate Commerce

Because Ballinger’s travel across state lines provides an independent basis for finding Section 247 constitutional as applied to him, I would not consider whether each of the churches’ own activities provide a sufficient nexus to interstate commerce to do so. However, were I to assume along with the majority that the power to regulate the channels of commerce does not resolve the issue, I would still find application of the statute constitutional in this case because the stipulated facts demonstrate that the destruction of each of the church buildings had a substantial effect on interstate commerce.
Pursuant to its authority under the Commerce Clause, Congress may regulate intrastate activities of a non-economic nature where the regulation is limited to a discrete set of actions which can be individually shown to have a concrete connection with or substantial effect on interstate commerce. See Morrison, 529 U.S. at 611-612, 120 S.Ct. 1740; United States v. Lopez, 514 U.S. 549, 561-562, 115 S.Ct. *12801624, 131 L.Ed.2d 626 (1995); see also Odom, 252 F.3d at 1295-96; Belflower v. United States, 129 F.3d 1459, 1461 (11th Cir.1997).1 What it means to “substantial*1281ly affect” interstate commerce in this context is not entirely clear. However, it must at least include the destruction of buildings that are actively and regularly employed in interstate commerce. In both Lopez and Morrison, the Supreme Court reaffirmed that Congress may legislate to “protect ... persons or things in interstate commerce.” Lopez, 514 U.S. at 558, 115 S.Ct. 1624, Morrison 529 U.S. at 609, 120 S.Ct. 1740. By noting that this was true “even though the threat may come only from intrastate activities,” Lopez, 514 U.S. at 558, 115 S.Ct. 1624, the Court recognized that in this context the quantum of effect on interstate commerce generally required of purely intrastate activities is present by definition. More plainly, a person who destroys a thing “in” interstate commerce substantially affects such commerce. Further, when an organization engages in interstate commerce, it is “in commerce” and may be regulated or protected. See United States v. Robertson, 514 U.S. 669, 672, 115 S.Ct. 1732, 131 L.Ed.2d 714 (1995) (per curiam) (no need to show that a mining operation “affected” interstate commerce to fall within Congress’ power to regulate because the effects test applies to purely intrastate activities and the mine “engaged ‘in commerce.’ ”). Correspondingly, when it uses its real property for that purpose, the property is also “in commerce” and its destruction “substantially affects” such commerce.2
Consistent with this principle, case law interpreting the omnibus arson statute, 18 U.S.C. § 844(i), to conform to the requirements of the Commerce Clause has consistently held the arson of property actively used in interstate commerce to be within its purview. See Jones, 529 U.S. at 859, 120 S.Ct. 1904; Russell v. United States, 471 U.S. 858, 862, 105 S.Ct. 2455, 85 L.Ed.2d 829 (1985); U.S. v. Williams, 299 F.3d 250, 2002 WL 1752293, *3-4 (3rd Cir.2002); Odom, 252 F.3d at 1295; U.S. v. Cristobal, 293 F.3d 134, 145-46 (4th Cir.2002); United States v. Grassie, 237 F.3d 1199, 1207-08 (10th Cir.2001). Indeed, in Jones, the Supreme Court interpreted Section 844(i) to require merely “active employment for commercial purposes” without any mention of the term “interstate,” thereby preserving it prior holding in Russell v. United States, 471 U.S. 858, 862, 105 S.Ct. 2455, 85 L.Ed.2d 829 (1985) that the statute applied to a building used as rental property without further evidence of an interstate connection. 529 U.S. at 848, 859, 120 S.Ct. 1904 (distinguishing “active employment” from “merely a passive, passing, or past connection to commerce.”) In interpreting Section 844(i) in this way, the Court noted that doing so allowed it to avoid the constitutional question related to regulating “traditionally local criminal conduct” raised in Lopez. Id. at 858, 120 S.Ct. 1904. This Circuit has required more in the church context, finding that mere engagement in local commerce was too nominal a connection to interstate commerce to preserve the distinction between spheres of national and local authority. Odom, 252 F.3d at 1295-96. Even in Odom, however, the distinction was held to be preserved by interpreting Section 844(i) to require the government to show “that *1282the function of the property involves the active engagement in commerce and the property either has a direct and regular connection to interstate commerce or a substantial connection to interstate commerce.” 252 F.3d at 1296 (internal citations omitted).
Ódom also provides specific guidance on the types of activities that qualify as commerce in this context. Although the Court noted that churches are not commonly considered business enterprises, it concluded that they nevertheless “can and do engage in commerce.” Id. at 1289. As the Court held:
The business or commerce of a church involves the solicitation and receipt of donations, and the provision of spiritual, social, community, educational (religious or non-religious) and other charitable services.... In general, churches engage in activities and provide services to their members, to their community and to the public at large; churches solicit contributions to provide these services; and they purchase goods necessary to provide these services. Accordingly, the evidence proving that a church building is used in or affects interstate commerce must relate to these activities — i.e. whereby it engages in activities relating to its “business” as a church.
The purchase and receipt of goods or services necessary for or common to the maintenance of any building, such as gas, electricity, insurance, or mortgage loans, do not prove that the function of the building is to engage in commerce .... On the other hand, the receipt of donations, the purchase of hymnals and payment of dues are the type of commercial activities by which a church would conduct its business as a church, and therefore engage in commerce.
Id. at 1295-96 (internal citations omitted). The fact that churches do not engage in trading for profit, does not alter this conclusion. Id. at 1295; see also Camps Newfound/Owatonna, Inc. v. Totm of Harrison, Me., 520 U.S. 564, 584-86, 117 S.Ct. 1590, 137 L.Ed.2d 852 (1997) (concluding that the Commerce Clause applies to charitable and non-profit organizations). Churches are institutions that facilitate the interchange of ideas, goods and services across a religious community that may span multiple states, as well as between that community as such and the outside world. This is paradigmatic “commerce.”3
Thus, the destruction of real property owned by a church may have a substantial affect on interstate commerce depending on the territorial scope of the religious community served by the church, the specific commercial activities in which it engaged or engages, and the extent to which it used the property in conducting those activities. Because destroying churches is an activity aimed at institutions generally engaged in commerce, it is not necessary to resort to the logic of aggregation to find that it may substantially affect interstate commerce. Nor is the effect on interstate commerce so attenuated as to raise structural concerns about regulation of issues that are not truly national. Rather, the subject of 18 U.S.C. § 247 is, in part, actions which constitute a direct attack on the functioning of commerce through institutions that may operate on an interstate scale.
*1283In light of these principles, I would find that the stipulated facts in this case establish that each of the 5 church buildings burned was sufficiently involved in interstate commerce to satisfy the jurisdictional requirements of Section 247. Each church purchased religious materials, not merely generic supplies or insurance used in buildings generally, from a variety of out-of-state sources. As held in Odom, the purchase, delivery, and dissemination of religious and related materials is church commerce, 252 F.3d at 1295. Further, several of the churches also participated in interstate charities and engaged in fund raising on an interstate level. Most importantly, all five of the churches regularly used their buildings either to host out-of-state guests, such as visiting pastors, or hold services that were attended by one or more out-of-state members.4 While the purchases of religious materials and fairly minimal evidence of participation in national charities in some instances might constitute connections between the churches and interstate commerce that are “too passive, too minimal and' too indirect” to satisfy the Commerce Clause, that fact that each church building was in addition regularly used to provide religious and other services to a community including out-of-state members' and guests demonstrates active employment in interstate commerce.
To find to the contrary, the majority attempts to exclude consideration of the hosting services that the churches provided to out-of-state members and other visitors, enlisting a single district court opinion for the proposition that the provision of services which are spiritual in nature does not qualify as interstate commerce even if those services are provided to members from out of state.5 Such a categorical exclusion is inappropriate because it is in direct conflict with this Circuit’s own holding in Odom. See 252 F.3d at 1294-95. Moreover, it is also at odds with the long line of cases extending back to Ogden, that establish that intercourse between peoples of different states and the travel or transportation that is necessary to its accomplishment is commerce without regard to whether such intercourse is for material gain. See e.g., Heart of Atlanta, 379 U.S. at 255-56, 85 S.Ct. 348 (quoting Ogden and concluding, “that the ‘intercourse’ of which *1284the Chief Justice spoke included the movement of persons through more than States than one was settled as early as 1849.... Nor does it make any difference whether the transportation is commercial in character.”); U.S. v. Hill, 248 U.S. 420, 423, 39 S.Ct. 143, 63 L.Ed. 337 (1919) (“Importation into one state from another is the indispensable element, the test, of interstate commerce.”); Caminetti, 242 U.S. at 491, 37 S.Ct. 192 (holding that importation of a woman for immoral purposes may constitutionally be regulated even when it is not for material gain). The provision of spiritual services may not be an “economic” activity is some senses, but a religious community that interacts across state lines is engaged in interstate commerce.
Nor is such a rule required by the structural concerns raised in Lopez. Contrary to the opinion cited by the majority, Lopez did not seek to maintain a distinction between materially and non-materially motivated activities of an inter-state nature. Rather, it sought to maintain a distinction between the national and the local, and used the distinction between economic and non-economic activities merely to cabin the power of Congress to regulate purely intrastate activities. Lopez, 514 U.S. at 559-560, 568, 115 S.Ct. 1624; see also Morrison, 529 U.S. at 617-618, 120 S.Ct. 1740. To recognize that a particular Church may provide spiritual or religious services to an audience that reaches beyond state lines is not to obliterate such a distinction.
In sum, Ballinger’s travel in interstate commerce was sufficient to subject him to the punishment Congress intended in enacting 18 U.S.C. § 247. Moreover, the regular and active use of the church buildings he destroyed in interstate commerce and the effects of their destruction on such commerce serve as an independent basis for the statute’s application. I respectfully dissent.

. In resolving the constitutional question on the particular facts of this case, it is not necessary to decide whether church arson is an economic activity or whether the relation to interstate commerce under a statute employing a jurisdictional "hook” such as the one in Section 247 must be "substantial.” I assume without deciding that the majority applies the correct test by requiring the government to show that Ballinger’s actions substantially affected interstate commerce without use of aggregation.
It is worth noting, however, that the majority’s conclusions in this regard do not follow unproblematically from prior precedent. The Supreme Court acknowledged in Morrison, that the economic/non-economic distinction is an awkward one, see 529 U.S. at 610, 120 S.Ct. 1740, and the emerging case law attempting to apply it betrays a fair amount of inconsistency. In the most closely analogous case, United States v. Odom, this Court held that the defendant could not be prosecuted for arson of a church under 18 U.S.C. § 844(i) using an aggregation theory. 252 F.3d at 1297. However, prior case law found aggregation under Section 844 appropriate where the property subjected to arson was used for a commercial enterprise. See United States v. Dascenzo, 152 F.3d 1300, 1303 (11th Cir.1998) (rental property); United States v. Chowdhury, 118 F.3d 742, 745 (11th Cir.1997) (restaurant). This result can only be explained in one of two ways: either arson is an economic activity under such circumstances, or it is not economic but the commercial nature of the target permits aggregation. Since Odom also found that the church at issue was actively used in commerce, 252 F.3d at 1295, it is difficult to discern the basis on which the Court distinguished that case. Meanwhile, this Circuit has also recently found that the Hobbs Act, which makes robbery a federal offense so long as it affects commerce, regulates an economic activity. United States v. Gray, 260 F.3d 1267, 1274 (11th Cir.2001). I fail to see why taking personal property is an economic activity while destroying real property that is used in commerce is not.
Nor is the result reached in Odom required by recent Supreme Court precedent. While Morrison identified violence against a person as a traditional province of state regulation, it limited the holding that such crime was non-economic to "intrastate violence that is not directed at the instrumentalities, channels, or goods involved in interstate commerce.” 529 U.S. at 617-18, 120 S.Ct. 1740. Since churches are at least sometimes used in interstate commerce, Section 247 is distinguishable from the Violence Against Women Act. Similarly, while Jones v. United States, 529 U.S. 848, 854-57, 120 S.Ct. 1904, 146 L.Ed.2d 902 (2000), held that 18 U.S.C. § 844(i) must be read, consistent with the concerns articulated in Lopez, as limited to property actively used for commerce or in activities affecting commerce, it did not speak to the question of aggregation.
As to the question whether the government must show that the effect is "substantial,” the case law again provides inconsistent guidance. Although Lopez held that "the proper test requires an analysis of whether the regulated activity ‘substantially affects' interstate commerce" 514 U.S. at 559, 115 S.Ct. 1624, it did so in the context of discussing prior case law regulating intrastate economic activity. In the economic sphere, individual acts within a state may have no appreciable impact on interstate commerce or traceable connection to persons or things in another state, and yet it is recognized that the proper functioning of interstate markets may require regulation of the category of acts of which they are a part. This is the basis of the aggregation principle. See Wickard v. Filburn, 317 U.S. 111, 128, 63 S.Ct. 82, 87 L.Ed. 122 (1942). In this case the Commerce Clause inquiry is framed in terms of the effect that a category of activities has as a whole on interstate commerce writ large — a determination that is susceptible to the noise of large numbers — and a determination of substantiality is arguably required to demonstrate that a sufficient connection to interstate commerce exists despite the fact that it has not been demonstrated on a case by case basis. However, where a statute requires that a regulated person or associated object must be “in” or "affect” commerce, a concrete traceable connection to interstate commerce must be demonstrated at the individual level, and the same concerns do not apply.
Perhaps for this reason, this court has on several occasions read the substantiality requirement articulated in Lopez as limited to statutes that regulate intrastate activities without including a jurisdictional element ensuring a connection to interstate commerce in *1281each case. See e.g., Dascenzo, 152 F.3d at 1320-1303 (expressing "doubt”); Castleberry, 116 F.3d 1384, 1387 (11th Cir.1997) (only a minimal effect on interstate commerce required under the Hobbs Act due to jurisdictional element); U.S. v. McAllister, 77 F.3d 387, 390 (11th Cir.1996) (finding a "minimal nexus” sufficient where a jurisdictional element written into a statute criminalizing possession of a firearm shows that the statute is aimed at regulating an object connected to interstate commerce). On the other hand, both Odom, and United States v. Denalli, 73 F.3d 328 (11th Cir.1996) (modified, 90 F.3d 444 (11th Cir.1996)) apply the "substantially affects” test in this context.


. Obviously, under such circumstances the protection of the organization "in commerce” requires protection of the property it employs in order to be "in commerce.”


. As Justice Marshall wrote long ago, "The subject to be regulated is commerce.... The counsel for the appellee would limit it to traffic, to buying and selling, or the interchange of commodities, and do not admit that it comprehends navigation. This would restrict a general term, applicable to many objects, to one of its significations. Commerce, undoubtedly, is traffic, but it is something more: it is intercourse.” Gibbons v. Ogden, 9 Wheat. 1, 22 U.S. 1, 189-190, 6 L.Ed. 23 (1824).


. Although there was some ambiguity in the stipulated facts, the District Court also relied on the assertions of the parties before it to find that Johnson United served as a voting precinct for local and national elections.


. It also engages in an oddly segmented and formalistic analysis of the facts, describing each category of activity in which the churches were involved seriatim and employing prior cases in which activities of the type described were found to be insufficient as support for the proposition that they must also be so here. In taking this approach, the majority appears not to consider the extent of these activities even in cases, such as charitable operations and purchases of religious materials, where the activity is of a type that may show that the function of a building is to engage in interstate commerce. See Odom, 252 F.3d at 1295. The logical fallacy of such an approach is demonstrated by the fact that each of the authorities cited by the majority save United States v. Rayborn, 138 F.Supp.2d 1029, 1036 (W.D.Tenn.2001)—the opinion from which the majority derives its narrow notion of commerce — involved substantially less evidence of use in interstate commerce than is the case here. See Odom, 252 F.3d at 1292 (purchase of natural gas, a small amount of religious materials, receipt of donations from one out of state couple, and membership in a intrastate church organization with national umbrella); United States v. Johnson, 194 F.3d 657, 659 (5th Cir.1999) (reconsidered 246 F.3d 749) (out of state insurer, contributions to an in-state organization that were then sent out of state); United States v. Rea, 223 F.3d 741, 743 (8th Cir.2000) (reversing United States v. Rea, 169 F.3d 1111 (8th Cir.1999) in light of Jones) (gas and religious texts purchased out of state).